Citation Nr: 1828332	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  09-06 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1973.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In August 2013 and October 2016, the Board remanded the case for further development.  That development has been completed, and the case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era and was not otherwise exposed to herbicide agents during his military service.

2.  The Veteran's type II diabetes mellitus did not manifest during active service or within one year thereafter and is not otherwise causally or etiologically related to his active service, to include exposure to herbicides therein.

3.  The Veteran's heart disorder did not manifest during active service or within one year thereafter, is not otherwise causally or etiologically related to his active service, to include exposure to herbicides therein, and is not caused or aggravated by a service-connected disability. 

4.  The Veteran's peripheral neuropathy of the right upper extremity did not manifest during service and is not otherwise causally or etiologically related to his active service and is not caused or aggravated by a service-connected disability.

5.  The Veteran's peripheral neuropathy of the left upper extremity did not manifest during service and is not otherwise causally or etiologically related to his active service and is not caused or aggravated by a service-connected disability.

6.  The Veteran's peripheral neuropathy of the right lower extremity did not manifest during service and is not otherwise causally or etiologically related to his active service and is not caused or aggravated by a service-connected disability.

7.  The Veteran's peripheral neuropathy of the left lower extremity did not manifest during service and is not otherwise causally or etiologically related to his active service and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  A heart disorder was not incurred in active service, may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  

3.  Peripheral neuropathy of the right upper extremity was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  Peripheral neuropathy of the left upper extremity was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  Peripheral neuropathy of the right lower extremity was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

6.  Peripheral neuropathy of the left lower extremity was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include hypertension, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as hypertension shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology. 38 C.F.R. § 3.303(b).

In order to establish entitlement to service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307 (a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  However, for purposes of presumptive service connection due to herbicide exposure, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 2 (codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 53,202-53,205 (August 31, 2010).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to herbicide exposure, but must also determine whether the disability was otherwise the result of active service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

With regard to secondary service connection, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is not entitled to service connection for type II diabetes mellitus, a heart disorder, and peripheral neuropathy of the bilateral upper and lower extremities.

As a preliminary matter, the Board notes that the available service treatment records are entirely negative for any complaints, treatment, or diagnosis of type II diabetes mellitus; a heart disorder, to include ischemic heart disease, coronary artery disease, and hypertension; and peripheral neuropathy of the bilateral upper and lower extremities.  The post-service medical evidence is similarly negative for complaints or findings of type II diabetes mellitus; a heart disorder, to include ischemic heart disease, coronary artery disease, and hypertension; and peripheral neuropathy of the bilateral upper and lower extremities for many years after the Veteran's separation from service.  In fact, a December 2015 VA examiner noted that the Veteran was diagnosed with type II diabetes mellitus in 2006, which was over 30 years following his separation from service; coronary artery disease and hypertension in 1999, which was over 25 years following his separation from service; and bilateral upper and lower extremity peripheral neuropathy in 2010, which was over 35 years following his separation from service.  Moreover, there is no indication in the evidence of record that any medical professional has related the Veteran's current type II diabetes mellitus; a heart disorder, to include ischemic heart disease, coronary artery disease, and hypertension; and peripheral neuropathy of the bilateral upper and lower extremities to his active service or any incident therein.  The Veteran has not contended otherwise.

Instead, the Veteran has contended that he developed type II diabetes mellitus and a heart disorder as a result of exposure to herbicide agents during service in Guam and Vietnam.  Alternatively, he has contended that his heart disorder was caused or aggravated by his nonservice-connected posttraumatic stress disorder (PTSD).  He has also contended that his peripheral neuropathy of his bilateral upper and lower extremities was caused or aggravated by his type II diabetes mellitus.

The Veteran's enlisted performance record indicates that he served at the Naval Ship Repair Facility in Guam from September 1971 to September 1972.  The record also shows that he served on the USS Kilauea (AE-26), which operated at various times in the waters off the shore of Vietnam from May 1972 to June 1972.

During the April 2013 Board hearing, the Veteran reported that he served for approximately nine months in Guam working on three dry docks.  He testified that he was unaware that herbicides were being used or staged at that location.  See Board hearing transcript, pp. 3-4.  However, at the hearing, the Veteran and his representative submitted various internet articles that detailed the use of herbicide agents and the contamination of the water supply in certain locations in Guam.  Following the hearing, in an April 2014 statement, the Veteran reported that he was exposed to Agent Orange at a storage site in Guam.  He also indicated that he was exposed to Agent Orange from its use as a defoliant and its contamination of drinking water when it leaked into aqueducts.

During the April 2013 hearing, the Veteran also testified that, after his service in Guam, he received orders to report to the USS Kilauea.  He stated that, prior to boarding the ship, he was flown to the Philippines to wait for the ship to arrive in port.  During his seven day stay, he lived on the USS Benewah, a barracks barge, in Subic Bay in the Philippines.  He reported that the barge was tied up and stayed stationary in port at Subic Bay. See Board hearing transcript, pp. 4-7.  Prior to the hearing, the Veteran submitted a statement in March 2012 indicating that he reported aboard the USS Benewah while waiting on the USS Kilauea to arrive in port.  He also submitted a copy of an alphabetized list of ships exposed to Agent Orange from the internet.  The USS Benewah (APB-35) was among the ships listed as a ship operating primarily or exclusively on Vietnam's inland waterways.  In a November 2017 statement, the Veteran noted that the USS Benewah was exposed to Agent Orange prior to his nine days onboard the barge.

The Veteran further testified that, after reporting aboard the USS Kilauea, the ship operated from Subic Bay to the coast of Vietnam.  He reported that the USS Kilauea was an ammunition ship that performed underway replenishments (UNREPS) with various types of ships.  He stated that the ship never pulled into port in Vietnam, but that he traveled to Vietnam on four separate occasions via helicopter to help load and unload supplies and mail. See Board hearing transcript, p. 8 and July 2011 DRO hearing transcript, pp. 3-4.  He indicated that there was no official record that documented his travel to Vietnam because he volunteered for work party details. See Board hearing transcript, pp. 8-10.  However, in an earlier statement dated in December 2006, the Veteran related that he was in country one time to pick up supplies and that it probably was not recorded because he flew off the ship on a helicopter.  Following the hearing, in an April 2014 statement, the Veteran reported that he volunteered to go in-country to help load and unload supplies from the Chinook helicopters embarked on the USS Kilauea.

Initially, the Board notes the Veteran's contention that the RO has conceded that he was exposed to Agent Orange during service.  Specifically, he submitted a copy of the August 2008 rating decision with the following text highlighted:

In your statement dated December 22, 2006, you reported being physically present in the Republic of Vietnam one time.  This statement is considered credible, as your DD214 specifically states you served in Vietnam.  Accordingly, your exposure to Agent Orange is conceded.

The Board acknowledges the AOJ's August 2008 concession that the Veteran was exposed to Agent Orange; however, the Board's review of the Veteran's claims file does not show that the Veteran set foot in Vietnam and, therefore, he is not entitled to a presumption of herbicide exposure.  The Board's review of the Veteran's claims file is de novo, and the Board is not bound by the AOJ's factual determinations or interpretation of the evidence on appeal. See 38 C.F.R. §§ 19.7, 20.101 (2017).  As set forth below, the concession made by the AOJ has been refuted by other evidence in the record.

The Veteran's DD-214 indicates that he served in Vietnam; however, the evidence of record does not show that the Veteran actually "set foot" in Vietnam. See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam-must have actually set foot therein-at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

A February 2011 Personnel Information Exchange System (PIES) response to a request for documentation of the dates of the Veteran's service in Vietnam indicated an inability to determine whether the Veteran served in Vietnam.  The response noted that the Veteran served aboard the USS Kilauea, which was in the official waters of Vietnam on May 6, 1972, from May 13, 1972, to May 23, 1972, and from May 30, 1972, to June 1972; however, "the record provides no conclusive proof of in-country service."  

In response to a September 2007 inquiry by the RO for deck logs from the USS Kilauea dated from August 1972 to September 1972 and from February 1973 to March 1973, in October 2007, the National Archives Records Administration (NARA) reported that 1972 deck logs were examined and showed that the USS Kilauea was in Alameda and Richmond, California, during 1972.  The NARA reported that the 1973 logs were undergoing declassification.  The NARA also indicated that deck logs did not contain information that a veteran set foot in Vietnam.  The RO was advised to contact the US Armed Services Center for Unit Records Research (CURR) to verify the proximity of herbicide spray missions to unit base area locations in Vietnam.

In response to a December 2007 inquiry by the RO for deck logs from the USS Kilauea dated from February 1973 to March 1973, in January 2008, the NARA reported that the 1973 deck logs were restricted from public use by the Department of Energy.  The NARA indicated that a page-by-page review of the 1973 deck logs was requested for screening.

In March 2008, the NARA reported that the USS Kilauea was stationed at the US Naval Weapons Station in Concord, California, during February and part of March 1973.  The ship was enroute from Subic Bay in the Philippines to the coast of Vietnam at the end of March 1973 and operated on the coast of Vietnam from April 4, 1973, to April 17, 1973.  

A July 2008 Center for Unit Records and Research (CURR) response indicated that navigation deck logs dated in April 1973 included no points of land as a fix or any geographic reference point, thereby indicating that the ship was "operating well off the coast" of Vietnam.  The report also noted that 1972 and 1973 command histories documented various operations to replenish Seventh Fleet ships with ammunition in the northern Gulf of Tonkin off the coast of North Vietnam and Operation Market Time and Naval Gunfire Support units operating in the coastal waters of Vietnam by performing UNREPS and vertical replenishments (VERTREPS).  The ship would restock in Subic Bay in the Philippines and make line swing periods into the combat zone.  CURR indicated that a review of April 1973 deck logs for the USS Kilauea showed that the ship was underway from Subic Bay, Republic of the Philippines, and arrived on station off the coast of Vietnam on April 1, 1973.  The deck logs noted that the USS Kilauea conducted operations off the coast of Vietnam until April 12, 1973, and then rendezvoused with the Commander, Task Group 73, in the Gulf of Tonkin.  On April 17, 1973, the USS Kilauea departed the South China Sea for Sasebo, Japan, and arrived in Sasebo on April 21, 1973, where the ship remained through April 30, 1973.  

In December 2011, the NARA provided copies of deck logs from the USS Kilauea dated in 1972 in response to a request for copies of deck logs dated on May 6, 1972, from May 13, 1972, to May 23, 1972, and from May 30, 1972, to June 12, 1972.  May 6, 1972 deck log entries showed that the ship steamed independently from the coastal waters of Vietnam to Subic Bay; the ship moored pier side in Subic Bay at 1432; and it remained moored through 0000 on May 7, 1972.  Deck logs dated from May 13, 1972, to May 23, 1972, showed that the ship steamed independently from Subic Bay to the coastal waters of Vietnam; conducted UNREP operations and set and secured from flight quarters off the coast of Vietnam; steamed independently from Vietnam to Subic Bay; anchored in Subic Bay at 1702 on May 23, 1972; and remained anchored through 0000 on May 24, 1972.  Deck logs dated from May 30, 1972, to June 12, 1972, showed that the ship steamed independently from Subic Bay and conducted UNREP operations and set and secured from flight quarters off the coast of Vietnam.

In June 2014, the Naval History and Heritage Command (NHHC) indicated that it did not have a 1973 Command History Report on file for the USS Kilauea and noted that it was likely that the ship did not submit one for that year.  In addition, it noted that flight records detailing crew and passenger manifests are not maintained for permanent retention.  Therefore, the NHHC reported that there were no records in the Navy system that documented flight manifests that were more than three months old.  

In June 2017, the Joint Services Records Research Center (JSSRC) noted that 1972 and 1973 command histories of the USS Kilauea were reviewed.  The 1972 history showed that the USS Kilauea was at the Naval Weapons Station in Concord, California, on July 11, 1972.  The ship was in Concord from July 11, 1972, until March 1973.  The 1973 history showed that the ship departed Concord on March 5, 1973, and arrived at Subic Bay, Republic of the Philippines, on March 23, 1973.  The USS Kilauea conducted two line periods off the coast of Vietnam, providing underway replenishments of ammunition during the Western Pacific deployment.  The first line period was from April 1, 1973, to April 16, 1973, and the second line period was from June 1, 1973, to June 11, 1973.  The deck logs showed that the ship was underway from Subic Bay on April 1, 1973, for operations off the coast of Vietnam.  The deck logs also showed that the ship was underway for Sasebo, Japan, on April 17, 1973, and remained anchored in Sasebo from April 21, 1973, until May 26, 1973, when the ship got underway to resume operations off the coast of Vietnam.  The USS Kilauea returned to Concord, California, on August 21, 1973.  The JSSRC found that the command history and deck logs did not document that the ship docked, transited inland waters, or that ship's personnel stepped foot in the Republic of Vietnam.

No records establish that the Veteran set foot in Vietnam itself.  In a June 2017 memorandum, the AOJ noted that the JSSRC determined that there was no evidence that ship's personnel went ashore in Vietnam.  In addition, the AOJ determined that exposure to Agent Orange in Vietnam could not be conceded because there were no records to confirm that the Veteran stepped foot in Vietnam.

The Board has also considered whether the Veteran's ship, the USS Kilauea, traveled on inland waterways during the applicable period. Haas, 525 F. 3d at 1187-90.  However, the USS Kilauea, an ammunition ship, was a deep water (or "blue water") vessel.  In order for the herbicide exposure presumption to be extended to a Blue Water Navy veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and the Veteran went ashore, or other competent credible evidence that the Veteran went ashore.  There is no such competent and credible evidence of record in this case.

The Board also observes that VA's Adjudication Procedure Manual includes a list of ships which operated temporarily in Vietnam's inland waterways or those which docked to the shore. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1MR (M21-1MR), pt. IV, subpt. ii, § 1.H.28.h. 

The list of ships operating temporarily on Vietnam's inland waterways includes "blue water" ships which operated primarily on Vietnam's offshore waters but entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  Similarly, the list of ships that docked to shore or pier in Vietnam includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, VA assumes that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any veteran aboard a ship at the time of docking will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore. Id.  The list of ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore also included large ocean-going ships of the Blue Water Navy.  As noted above, any veteran aboard a ship at the time of docking will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore. Id.  Here, however, the USS Kilauea is not listed by VA as a ship which operated primarily or exclusively on Vietnam's inland waterways.  It is also not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docking to shore.  Nor is it listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  In addition, the USS Kilauea is not listed as a ship which docked or anchored in Da Nang Harbor or any other harbor.  In fact, during the April 2013 hearing, the Veteran testified that the ship never pulled into port in Vietnam.

The Board has considered the decision by the United States Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015) ("Haas v. Peake made it clear that VA may draw a line between blue and brown water [offshore and inland waters] while leaving the specific line drawing to VA discretion."), but finds it inapplicable because the evidence does not reflect that the Veteran's ship, the USS Kilauea, docked or anchored in Da Nang Harbor or another Vietnam harbor during the presumptive time period.  Moreover, in the June 2017 memorandum, the AOJ noted that the JSRRC determined that the USS Kilauea did not enter or dock in Vietnam inland waterways.

Notably, the USS Benewah is included in the list of ships that operated primarily or exclusively on Vietnam's inland waterways. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1MR (M21-1MR), pt. IV, subpt. ii, § 1.H.28.h.  However, during the April 2013 hearing, the Veteran testified that, after his service in Guam, he received orders to report to the USS Kilauea.  He stated that, prior to boarding the ship, he was flown to the Philippines to wait for the ship to arrive in port.  During his seven day stay, he lived on the USS Benewah, a barracks barge, in Subic Bay in the Philippines.  He reported that the barge was tied up and stayed stationary in port at Subic Bay. See Board hearing transcript, pp. 4-7.  Prior to the hearing, the Veteran also submitted a statement in March 2012, stating that he reported aboard the USS Benewah while waiting on the USS Kilauea to arrive in port.  In an April 2014 statement, the Veteran reported that he was exposed to Agent Orange residue while aboard the USS Benewah from April 26, 1972, to May 6, 1972.  In a November 2017 statement, the Veteran noted that the USS Benewah was exposed to Agent Orange prior to his nine days onboard the barge.  By his own account, the Veteran has not reported that he was onboard the USS Benewah while it was in inland waters in Vietnam.  Rather, he lived aboard the barge in Subic Bay in the Philippines while waiting to report to the USS Kilauea. 

In light of the above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran served in-country in Vietnam.  There is also no evidence that the Veteran's ship, the USS Kilauea, operated in inland waters, or that the Veteran lived on the USS Benewah while it was in inland waters in Vietnam.  Based on the foregoing, the Veteran did not have "service in the Republic of Vietnam." 38 C.F.R. § 3.307(a)(6)(iii).  For the above reasons, as there is no credible evidence of service in Vietnam, service connection for type II diabetes mellitus and a heart disorder as due to exposure to herbicides is not warranted.

While no presumption of herbicide exposure has been satisfied, the Veteran nevertheless may show that he was actually exposed to herbicide agents while in service. See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his claim of direct exposure to herbicides, the Veteran has asserted that he was exposed to Agent Orange while he was stationed in Guam from exposure to storage sites, defoliants, and contaminated water. See internet articles submitted during April 2013 by Veteran and his representative (detailed the use of herbicide agents and contamination of the water supply in certain locations in Guam), and April 2014 statement (Veteran reported that he was exposed to Agent Orange at a storage site in Guam, and indicated that he was exposed to Agent Orange from its use as a defoliant and its contamination of drinking water when it leaked into aqueducts).  However, during the April 2013 Board hearing, the Veteran reported that he served for approximately nine months in Guam working on three dry docks and that he was unaware that herbicides were being used or staged at that location.  See hearing transcript, pp. 3-4.  In addition, he has contended that he was exposed to Agent Orange residue on the USS Benewah, a barge that primarily operated in Vietnamese inland waters. See April 2014 statement.  As discussed above, the Veteran lived on the barge, which was stationary in Subic Bay in the Philippines, while he waited to report to the USS Kilauea. See April 2013 hearing transcript.

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), in which the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was actually exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases were stored at the reported storage facilities in Guam; what, if any, chemicals or gases were used as defoliants in Guam; what, if any, chemicals or gases contaminated aqueducts in Guam; and what, if any, chemicals or gases adhered to the exterior of the USS Benewah.  In this regard, he has not been shown to have the requisite knowledge or expertise to make such a determination as to the chemical makeup of a substance.  Indeed, the Veteran had previously indicated that he was aware of such exposure.  As such, the evidence is not sufficient to establish that the Veteran was actually exposed to herbicide agents during service. See Barbett v. Snyder, No. 15-1525, (Vet. App. Feb 3, 2017).  Furthermore, the Veteran's service records are negative for any treatment or indication that the Veteran was exposed to herbicide agents in service.  As such, the evidence does not support the contention that the Veteran was exposed to herbicide agents during service.

Under these circumstances, the Board finds that the Veteran is not entitled to the legal presumption of herbicide exposure. 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  The evidence does not demonstrate that the Veteran served within the land border or internal waters of the Republic Vietnam, and therefore, exposure to herbicides is not presumed.  In addition, the evidence does not demonstrate that the Veteran was actually exposed to herbicide agents during active duty.  The Veteran's service treatment records contain no indication of Agent Orange exposure, and official service department records contain no documentation of spraying, testing, transporting, storage or use of herbicides on the USS Kilauea.  In this case, the Board finds that the evidence establishes that the Veteran was not exposed to Agent Orange in service.  

In an October 2008 private medical opinion, the Veteran's treating family physician noted that the Veteran had significant exposure to Agent Orange during his Vietnam service and that the Veteran believed that this exposure "may well have contributed to" the development of his type II diabetes mellitus, which was diagnosed in October 2007, and acute myocardial infarction in February 1999.

However, the Board finds the medical opinion of the private physician has limited probative value.  First, this opinion is based on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  As discussed in depth above, the weight of the evidence is against a finding that the Veteran was presumptively or actually exposed to herbicide agents, to include Agent Orange, during his service.  Second, this opinion was expressed using the phrase "may well have contributed to," which is too speculative to establish a causal relationship.  In addition, the physician failed to provide a rationale, and/or did not demonstrate knowledge of the Veteran's military service history or history of other potential risk factors. See, e.g., Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions). See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  

In December 2015, the Veteran was afforded VA diabetes mellitus, heart, hypertension, and diabetic sensory-motor peripheral neuropathy examinations.  The examiner opined that the Veteran's diabetes mellitus, heart disorder, and peripheral neuropathy of the bilateral upper and lower extremities were less likely than not incurred in or caused by the Veteran's service.  The examiner reasoned that there was no evidence of the claimed disorders during service and that it would be mere speculation to provide an opinion as to the incidence of these disorders for the Veteran's service because he did not have boots on the ground exposure to herbicides in Vietnam.  The December 2015 VA opinions are entitled to more probative weight than the October 2008 private physician's opinion because the VA examiner considered the Veteran's contentions and reviewed the Veteran's claims file.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion relying on medical training, knowledge, and expertise as well as review of medical literature.

Finally, concerning the Veteran's contentions that his heart disorder was caused or aggravated by PTSD and that his peripheral neuropathy of the bilateral upper and lower extremities was caused or aggravated by type II diabetes mellitus, the Board notes that the Veteran is not service-connected for PTSD or type II diabetes mellitus.  Therefore, the claims for secondary service connection are not warranted.

In light of the above, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt doctrine is not for application.  Accordingly, the claims of entitlement to service connection for type II diabetes mellitus, a heart disorder, and peripheral neuropathy of the bilateral upper and lower extremities must be denied. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for a heart disorder is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


